ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Sungjee Construction Co., Ltd.                )      ASBCA Nos. 62002 , 62078
                                              )
Under Contract No. W91QVN-14-D-0050           )

APPEARANCE FOR THE APPELLANT:                        Song Yong Eui, Esq.
                                                      Central IP & Law
                                                      Seoul, Korea

APPEARANCE S FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Mark T. Robinson, JA
                                                     CPT Richard W. Hagner, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

       Appellant has requested, and the government does not object to, partial dismissal
of ASBCA No. 62002 without prejudice. Specifically, the parties wish to dismiss the
portion of the appeal related to appellant' s monetary claim, leaving only the propriety of
the default termination before the Board. Appellant has also requested, and the
government does not object to, dismissal of ASBCA No. 62078 in its entirety, without
prejudice.
       Accordingly, the portion of ASBCA No. 62002 as described above and ASBCA
No. 62078 are dismissed from the Board' s docket without prejudice.

       Dated: July 30, 2019



                                                  ~RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62002, 62078 Appeal of Sungjee
Construction Co., Ltd., rendered in conformance with the Board' s Charter.
Dated:




                                                  PAULA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2